DETAILED ACTION
This action is made in response to the communication filed on January 8, 2020. This action is made non-final.
Claims 1-19 are pending. Claims 1-3, 6-8, 10-15, and 17-19 are rejected as outlined below. Claims 4-5, 9 and 16 objected to as being dependent upon a rejected base claim. Claims 1, 18, and 19 are independent claims.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-5, 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 6, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthey (USPN: 7,113,451; hereinafter Matthey) in further view of Giauque et al. (USPPN: 2008/0151697; hereinafter Giauque).
	As to claim 1, Matthey teaches An electronic device (e.g., see Title), comprising: 
	a display device (e.g., see Figs. 1-2); 
	a rotatable input mechanism (e.g., see 4:35); 
	displaying, via the display device, a compass user interface with a direction indicator and a bearing indicator (e.g., see Fig. 2 displaying a compass interface with a direction indicator and a bearing indicator), wherein: 
		the direction indicator provides an indication of a respective compass direction, wherein the appearance of the direction indicator is determined based on the orientation of the electronic device relative to the respective compass direction (e.g., see Fig. 2, 3:35-55 teaching a direction indicator indicating a compass direction wherein the direction indicator is presented in a position in relation to the earth and is continuously updated based on users movement); and 
		the bearing indicator provides an indication of an offset from the respective compass direction (e.g., see Fig. 2, 60-65 displaying a bearing indicator that is offset from the compass direction); 
	while displaying the bearing indicator, detecting [rotation of the rotatable] input mechanism (e.g., see 4:9-23 while in the compass mode, which displays the direction and bearing indicator, user input is received. See also 4:35 teaching a rotating input may be used as control input); and 
	in response to detecting [rotation of the rotatable] input mechanism, changing the displayed position of the bearing indicator from a first position to a second position by an amount that is determined in accordance with a magnitude of the rotation of the rotatable input mechanism (e.g., see 4:9-23 teaching modifying the heading/bearing position in accordance with user input).  
	While Matthey teaches an electronic device for displaying and storing direction and bearing indicators and further teaches adjusting a bearing indicator based on user input and recognizes a rotating control stem may be utilized, Matthey fails to explicitly teach one or more processors; memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions, and the input being rotation of a rotatable input mechanism.
	However, in the same field of endeavor of electronic devices having compass functionalities, Giauque teaches one or more processors (e.g., see Fig. 2); memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (e.g., see Fig. 2), and the input being rotation of a rotatable input mechanism (e.g., see Fig. 1, [0015], [0027] teaching rotating a rotatable input mechanism to set a direction of a compass). Accordingly, it would have been obvious to modify Matthey in view of Giauque as a simple substitution of one known type of input (e.g., selection) for another (e.g., rotation) to yield the predictable results of utilizing a plurality of input controls wherein Matthey recognized control elements can be provided by rotating input mechanisms and Giauque further teaches rotatable input mechanism for setting a compass direction. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143
	
	As to claim 2, the rejection of claim 1 is incorporated. Matthey-Giauque further teaches the one or more programs further including instructions for: 
	prior to displaying the compass user interface, displaying, via the display device, a second compass user interface with the direction indicator and the bearing indicator (e.g., see 4:9-15 of Matthey and Fig. 1 of Giauque teaching an initial compass display screen prior to the bearing setting option, wherein Matthey teaches displaying both the compass and bearing indicator), wherein: 
		the direction indicator provides an indication of the respective compass direction, wherein the appearance of the direction indicator is determined based on the orientation of the electronic device relative to the respective compass direction (e.g., see Fig. 2, 3:35-55 of Matthey teaching a direction indicator indicating a compass direction wherein the direction indicator is presented in a position in relation to the earth and is continuously updated based on users movement); and  74 113984374Attorney Docket No.: P42593US1/77770000527101 
		the bearing indicator provides an indication of an offset from the respective compass direction (e.g., see Fig. 2, 60-65 of Matthey displaying a bearing indicator that is offset from the compass direction); 
	while displaying the bearing indicator, detecting rotation of the rotatable input mechanism (e.g., see 4:9-23 of Matthey while in the compass mode, which displays the direction and bearing indicator, user input is received. See also 4:35 teaching a rotating input may be used as control input. See also Fig. 1, [0015], and [0027] of Giauque teaching rotation of a rotatable input mechanism); and 
	in response to detecting rotation of the rotatable input mechanism, forgoing changing the displayed position of the bearing indicator relative to the direction indicator (e.g., see Fig. 1, [0026]-[0027] of Giauque teaching changing movement of the direction indicator only when in a setting position mode, therefore, it would have been obvious, if not necessary that rotation of the input mechanism does not move the direction indicator when not in the setting position mode).  

	As to claim 6, the rejection of claim 2 is incorporated. Matthey-Giauque further teaches wherein the electronic device includes a touch-sensitive surface (e.g., see 3:3-7 teaching a touch-sensitive display), the one or more programs further including instructions for: 75 113984374Attorney Docket No.: P42593US1/77770000527101
	prior to displaying the compass user interface, displaying, via the display device, the second compass user interface with the direction indicator (e.g., see 4:9-15 of Matthey and Fig. 1 of Giauque teaching an initial compass display screen prior to the bearing setting option), wherein: 		
	the direction indicator provides an indication of the respective compass direction, wherein the appearance of the direction indicator is determined based on the orientation of the electronic device relative to the respective compass direction (e.g., see Fig. 2, 3:35-55 of Matthey teaching a direction indicator indicating a compass direction wherein the direction indicator is presented in a position in relation to the earth and is continuously updated based on users movement); and 
	detecting, via the touch-sensitive surface, a user input (e.g., see 3:26-30 of Matthey teaching a touch input on the touch-sensitive display. See also [0024], [0026] of Giauque teaching a user input); and 
	in response to detecting the user input: in accordance with a determination that a characteristic intensity of the user input exceeds an intensity threshold, displaying an edit affordance which, when selected, results in display of the compass user interface; and in accordance with a determination that the characteristic intensity of the user input does not exceed the intensity threshold, forgoing displaying the edit affordance (e.g., see [0024], [0026] of Giauque teaching entering a setting position mode when the user input is the appropriate pressure, thus, it would have at least been obvious, if not necessary, that the setting mode would not be entered if the input is not sufficient. While Giauque teaches the input as being a selection input on a manual control member, Matthey additionally teaches the use of a touch input on a touch-sensitive display. Accordingly, one of ordinary skill in the art would recognize the simple substitution of one known type of input (e.g., mechanical selection) for another (e.g., touch input) to yield the predictable results of providing a device with touch input capabilities thus providing for a more dynamic and user-friendly device).  

	As to claim 17, the rejection of claim 1 is incorporated. Matthey further teaches the one or more programs further including instructions for: subsequent to displaying the compass user interface, displaying, via the display device, a third compass user interface with the direction indicator and the bearing indicator, wherein a visual appearance of the bearing indicator changes as the orientation of the electronic device changes (e.g., see 3:57-65 wherein the bearing/heading indicator updates with the user in real time based on their movement).

	As to claim 18, the claim is directed to the non-transitory computer readable medium of executed by the electronic device of claim 1 and is similarly rejected.

	As to claim 19, the claim is directed to the method implemented on the electronic device of claim 1 and is similarly rejected.


Claims 3, 8, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthey and Giauque, as applied above, and in further view of Katzer et al. (USPPN: 2017/0082983; hereinafter Katzer).
	As to claim 3, the rejection of claim 1 is incorporated. While Matthey teaches displaying additional digital content in addition to the direction and bearing indicators, Matthey-Giauque fail to teach wherein displaying the compass user interface further includes: displaying, via the display device, a first representation of a first geographic information of the electronic device and a second representation of a second geographic information of the electronic device.  
	However, in the same field of endeavor of electronic devices having compass functionalities, Katzer teaches wherein displaying the compass user interface further includes: displaying, via the display device, a first representation of a first geographic information of the electronic device and a second representation of a second geographic information of the electronic device (e.g., see Fig. 11, [0087] teaching displaying additional geographic information in a compass user interface, the additional geographic information include latitude, longitude, etc. (i.e., first and second representation of geographic information). Accordingly, it would have been obvious to modify Matthey-Giauque in view of Katzer to increase functionality to the device thereby improving user experience (e.g., see [0030] of Katzer).

	As to claim 8, the rejection of claim 2 is incorporated. Matthey further teaches the one or more programs further including instructions for: while displaying the second compass user interface including the direction indicator, detecting a change in orientation of the electronic device (e.g., see 3:50-67 wherein the device updates changes in real time).
	While Matthey-Giauque teach detecting changes in orientation of the electronic device, Matthey-Giauque fail to teach in response to detecting the change in orientation of the electronic device, displaying an indication of the amount of offset at which the electronic device is oriented relative to a fixed orientation.  
	However, in the same field of endeavor of electronic devices having compass functionalities, Katzer teaches in response to detecting the change in orientation of the electronic device, displaying an indication of the amount of offset at which the electronic device is oriented relative to a fixed orientation (e.g., see [0087] teaching displaying current position and/or changes to route information based on orientation changes in the device). Accordingly, it would have been obvious to modify Matthey-Giauque in view of Katzer to increase functionality to the device thereby improving user experience (e.g., see [0030] of Katzer).

	As to claim 12, the rejection of claim 1 is incorporated. Matthey-Giauque further teaches the one or more programs further including instructions for:77 113984374Attorney Docket No.: P42593US1/77770000527101while displaying the direction indicator, detecting a third user input; 
	in response to detecting the third user input, displaying a clock face that indicates the current time, wherein the clock face further includes a compass object (e.g., see Fig. 1, 3:27-30 of Matthey teaching a clock face indicating a current time wherein the clock face include a compass mode object); 
	while displaying the clock face that indicates the current time and includes the compass object, detecting activation of the compass object (e.g., see 3:27-30 teaching selection of the compass mode object while displaying the current time); and 
	in response to detecting activation of the compass object, displaying a second compass user interface that includes the direction indicator that provides an indication of the respective compass direction, wherein the appearance of the direction indicator is determined based on the orientation of the electronic device relative to the respective compass direction (e.g., see Fig. 2, 3:37-53 teaching in response to user entering the compass mode, displaying a compass that includes a direction indicator indicating the respective compass direction which is based on the orientation of the device).  
	While Matthey-Giauque teach returning to a time mode from a compass mode, they fail to teach is in response to a third user input. However, in the same field of endeavor of electronic devices having compass functionalities, Katzer teaches the one or more programs further including instructions for:77 113984374Attorney Docket No.: P42593US1/77770000527101while displaying the direction indicator, detecting a third user input; in response to detecting the third user input, displaying a clock face that indicates the current time (e.g., see Fig. 4, [0074], [0077], [0079], [0090] teaching user input to permit navigation back to a timekeeping mode displaying a clock face). Accordingly, it would have been obvious to modify Matthey-Giauque in view of Katzer to permit a user to easily navigate to different functionalities of the watch, including returning to a clock display, thereby improving user experience (e.g., see [0030] of Katzer).

	As to claim 13, the rejection of claim 12 is incorporated. Katzer further teaches wherein the compass object includes: a representation of a third geographic information of the electronic device that updates as a location or orientation of the electronic device changes, and a representation of a fourth geographic information of the electronic device that updates as the location or orientation of the electronic device changes (e.g., see [0086]-[0086] wherein the compass interface further includes the user’s current position information, the position information including a latitude, longitude, and/or altitude (i.e., third and fourth geographic information)).  

	As to claim 14, the rejection of claim 12 is incorporated. Matthey further teaches wherein the compass object includes: a second bearing indicator that provides an indication of the offset from the respective compass direction (e.g., see Fig. 2, 3:65-67 teaching a second indication of the offset of the heading/bearing from the respective compass direction).  

	As to claim 15, the rejection of claim 12 is incorporated. Katzer further teaches wherein the compass object includes: an orientation indicator that moves laterally on the display, wherein the orientation indicator provides an indication of the orientation of the electronic device (e.g., see [0087] of Katzer teaching displaying additional indications including heading, direction of travel, route guidance, moving map, speed, altitude, etc. within the display).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthey and Giauque, as applied above, and in further view of Kim et al. (USPPN: 2007/0211042; hereinafter Kim).
	As to claim 7, the rejection of claim 2 is incorporated. Matthey further teaches, wherein displaying the compass user interface includes displaying a done affordance, the one or more programs further including instructions for: 	subsequent to changing the displayed position of the bearing indicator from the first position to the second position, receiving a second user input; and in response to receiving the second user input: in accordance with a determination that the second user input corresponds to activation of the done affordance, transitioning from the compass user interface to the second compass user interface and maintaining the displayed position of the bearing indicator in the second position (e.g., see Fig. 2, 4:9-23 teaching after setting the heading indicator, a user provides input indicating completion of the operation and the device then operates in a compass mode with the bearing/heading indicator).
e.g., see Fig. 4A teaching a plurality of selectable options, including a “send” (i.e., done) operation). Accordingly, it would have been obvious to modify Matthey-Giauque in view of Kim to provide a plurality of selectable options to a user so a user can easily perform desired functions with easy manipulation (e.g. see [0015]  of Kim), thereby providing a user-friendly interface.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthey and Giauque, as applied above, and in further view of Annen et al. (USPPN: 2017/0010127; hereinafter Annen).
	As to claim 10, the rejection of claim 1 is incorporated. Matthey-Giauque fail to teach wherein displaying the direction indicator includes displaying an indication of accuracy of the direction indicator, the one or more programs further including instructions for: in accordance with a determination that the accuracy of the direction indicator has a first degree of accuracy, displaying the indication of accuracy with a first appearance; and in accordance with a determination that the accuracy of the direction indicator has a second degree of accuracy different from the first degree of accuracy, displaying the indication of accuracy with a second appearance that is different from the first appearance.  
	However, in the same field of endeavor of electronic devices having compasses for determining orientation of a device, Annen teaches in accordance with a determination that the accuracy of the direction indicator has a first degree of accuracy, displaying the indication of accuracy with a first appearance; and in accordance with a determination that the accuracy of the direction indicator has a second degree of accuracy different from the first degree of accuracy, displaying the indication of accuracy with a second appearance that is different from the first appearance (e.g., see Figs. 9b-11, [0128], [0129] teaching detecting an accuracy of a direction wherein in the event the accuracy is of a first degree, displaying an indication of accuracy with a first appearance and in the event the accuracy is of a second degree, displaying an indication of accuracy with a second appearance different than the first). Accordingly, it would have been obvious to modify Matthey-Giauque in view of Annen to provide warning messages to a user therefore preventing transmission of unreliable data (e.g., see [0012]-[0014] of Annen).

	As to claim 11, the rejection of claim 1 is incorporated. Matthey-Giauque fail to teach the one or more programs further including instructions for: prior to displaying the compass user interface: initiating a process to detect sensor data; 
in accordance with failing to detect data that satisfies a data sufficiency criteria, displaying an indication that the data sufficient criteria has not been met; and 
in accordance with detecting data that satisfies the data sufficiency criteria, forgoing displaying the indication that the data sufficient criteria has not been met.  
	However, in the same field of endeavor of electronic devices having compasses for determining orientation of a device, Annen teaches prior to displaying the compass user interface: initiating a process to detect sensor data (e.g., see Fig. 9a, [0048], [0078] wherein prior to displaying content, measuring sensor data); 
in accordance with failing to detect data that satisfies a data sufficiency criteria, displaying an indication that the data sufficient criteria has not been met; and in accordance with detecting data that satisfies the data sufficiency criteria, forgoing displaying the indication that the data sufficient criteria has not been met (e.g., see Fig. 9a, [0043], [0117] wherein in response to the data not meeting a criteria, a warning is output and if the data meets the criteria, then the signal is output (i.e., forgoing displaying the indication that the data sufficient criteria has not been met)). Accordingly, it would have been obvious to modify Matthey-Giauque in view of Annen to provide warning messages to a user therefore preventing transmission of unreliable data (e.g., see [0012]-[0014] of Annen).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179